t c summary opinion united_states tax_court lawrence e mcpartland petitioner v commissioner of internal revenue respondent docket no 10637-11s filed date lawrence e mcpartland pro_se eugene a kornel for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure after a concession by respondent the issues for decision are whether the expenses petitioner claimed on his schedule c profit or loss from business are deductible for and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of new york when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar respondent concedes that petitioner has properly substantiated the payment of all expenses claimed on his schedule c profit or loss from business petitioner formerly worked as a representative for the international brotherhood of teamsters for years in petitioner retired from the teamsters after speaking with a friend petitioner became interested in the real_estate industry and decided to start a real_estate business petitioner’s business plan was to get properties rent it mortgage it and move on times over as we understand it on the basis of petitioner’s testimony once he owned properties he planned to gather a group of investors together to help him repeat the process times over in date petitioner purchased a duplex house comprising two side- by-side one-bedroom apartments property for dollar_figure in cash petitioner was the sole owner of the property because the property was in a severe state of disrepair he began to conduct extensive renovations with the help of local workers petitioner intended to rent the property once renovations were completed but later learned that he needed approval from a local building inspector before he could offer it for rent petitioner did not own or purchase any other real_estate in nor did he rent out any property or hold any property out for rent that year in petitioner completed renovations and obtained approval from the local building inspector to hold the property out for rent thereafter petitioner engaged a management company to assist him in offering the property for rent petitioner however did not secure a tenant and rent the property until sometime in petitioner hired a tax professional to prepare his form_1040 u s individual_income_tax_return tax_return petitioner attached to his tax_return a schedule c on which he reported no gross_receipts or sales but claimed total expenses of dollar_figure paid in connection with his real_estate activity petitioner received a timely notice_of_deficiency for in which respondent determined that the expenses petitioner claimed on his schedule c were not currently deductible i burden_of_proof discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bear sec_4 of the total expenses claimed the parties stipulate that petitioner paid dollar_figure in taxes in related to the property however the record is unclear regarding the specific nature of the taxes petitioner paid eg taxes connected with the acquisition of the property real_property_taxes or otherwise the burden of proving that the taxpayer is entitled to any deduction claimed 308_us_488 292_us_435 accordingly petitioner bears the burden_of_proof see rule a welch v helvering u s pincite ii business_expense deductions and startup expenditures as noted above respondent concedes that petitioner has substantiated the payment of all of the expenses he claimed on his schedule c for see supra note respondent contends however that those expenses are not deductible for because petitioner was not carrying_on_a_trade_or_business within the meaning of sec_162 during that year according to respondent the expenses claimed are at best nondeductible startup expenditures sec_162 generally allows a deduction for ordinary and necessary expenses paid in connection with carrying_on_a_trade_or_business such expenses however must be associated with a trade_or_business that is functioning at the time the expenses are incurred 93_tc_684 aff’d petitioner has neither alleged nor demonstrated that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with respect to any factual issue in this case respondent argues in the alternative that even if the expense claimed by petitioner are not startup expenditures many of those expenses must be capitalized under sec_263 and are therefore still not deductible for in part remanded in part per order 10th cir date see also woody v commissioner tcmemo_2009_93 wl aff’d 403_fedappx_519 d c cir glotov v commissioner tcmemo_2007_147 a taxpayer is not carrying_on_a_trade_or_business for sec_162 purposes until the business is functioning as a going concern and performing the activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 see also glotov v commissioner tcmemo_2007_147 business operations with respect to the activity must have actually commenced mckelvey v commissioner tcmemo_2002_63 aff’d 76_fedappx_806 9th cir until that time expenses related to the activity are not ‘ordinary and necessary’ expenses currently deductible under sec_162 nor are they deductible under sec_212 but rather are ‘start-up’ or ‘pre-opening’ expenses woody v commissioner wl at citing hardy v commissioner t c pincite sec_195 provides the general_rule that no current deduction shall be allowed for startup or preopening expenses startup expenditures sec_195 defines start-up_expenditures as any amount-- a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred startup expenditures although not currently deductible may generally be deducted over time pursuant to sec_195 woody v commissioner wl at although it appears that petitioner took steps directed toward the establishment of an active real_estate business his plans to commence the real_estate venture he described at trial were never realized in petitioner testified that his we note that startup expenditures do not include any amount with respect to which a deduction is allowable under section sec_195 flush language but cf 114_tc_333 concluding that the taxpayers’ claimed expenses including taxes were nondeductible startup expenditures business plan was to get properties rent it mortgage it move on times over and then bring this group of people together petitioner purchased the property in date and began to renovate the property thereafter petitioner however did not complete renovations or offer the property for rent until approximately and did not actually rent the property until moreover petitioner did not own or purchase any other real_estate in in sum petitioner has failed to carry his burden of proving that his business operations had actually commenced at the time he paid the claimed expenses see glotov v commissioner tcmemo_2007_147 therefore we hold that the expenses petitioner claimed on his schedule c for were paid to create a planned real_estate business and were paid before that business commenced consequently petitioner is not entitled to currently deduct the expenses he claimed on his schedule c for see sec_195 114_tc_333 see also woody v commissioner tcmemo_2009_93 the parties stipulated that petitioner paid dollar_figure in taxes related to the property but did not specify the nature of the taxes paid see supra note neither petitioner nor respondent addresses whether the deduction claimed for taxes would be allowable under sec_164 see sec_195 flush language in any event petitioner claimed the standard_deduction on his tax_return therefore given our disposition of the disputed issue herein we need not and do not decide whether petitioner is entitled to a deduction under sec_164 for because such a decision would have no tax effect as petitioner’s itemized_deductions have not been shown to exceed the applicable standard_deduction finally our holding makes it unnecessary to consider respondent’s alternative argument regarding capitalization see supra note iii accuracy-related_penalty respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax for the taxable_year sec_6662 and b imposes a penalty equal to of the amount of any underpayment that is due to a substantial_understatement_of_income_tax an individual substantially understates his or her income_tax when the reported tax is understated by the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite respondent has satisfied his burden of production because the record shows that petitioner understated his federal_income_tax by dollar_figure for which amount exceeds dollar_figure and thereby constitutes a substantial_understatement within the meaning of sec_6662 see higbee v commissioner t c pincite the accuracy-related_penalty does not apply to any portion of an underpayment however if the taxpayer proves that the taxpayer had reasonable_cause for that portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion sec_6664 sec_1_6664-4 income_tax regs petitioner bears the burden of proving that the accuracy-related_penalty should not be imposed see sec_6664 higbee v commissioner t c pincite the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances see 85_tc_934 an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see furnish v commissioner tcmemo_2001_286 the most important factor however in determining whether a taxpayer acted with reasonable_cause and in good_faith is the extent of the taxpayer’s effort to assess the proper tax_liability sec_1_6664-4 income_tax regs this factor includes the taxpayer’s reasonable and good-faith reliance on the advice of a tax professional id it is clear from the record that petitioner is not a tax expert or experienced in tax matters and relied reasonably and in good_faith on his preparer to determine the proper treatment of his expenses see 469_us_241 after considering the totality of the facts and circumstances we are satisfied that petitioner who provided proper documentation to substantiate all of his reported expenses acted in good_faith and comes within the reasonable_cause exception of sec_6664 therefore we hold that petitioner is not liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the arguments advanced by the parties and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to our decision herein to reflect the foregoing decision will be entered for respondent as to the deficiency in tax and for petitioner as to the accuracy- related penalty under sec_6662
